Citation Nr: 0520332	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  99-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for vascular 
migraine headaches, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to service connection for chronic fatigue 
syndrome with sleep disorder and blurred vision, to include 
as due to an undiagnosed illness.  

3.  Entitlement to service connection for loss of appetite 
and weight loss, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to May 
1994.  His duty included service in Southwest Asia during the 
Persian Gulf War.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence does not show that the 
veteran's vascular migraine headaches are very frequent 
completely prostrating and prolonged, or produce severe 
economic inadaptability.  

3.  The competent medical evidence shows that the veteran has 
chronic fatigue syndrome with sleep disorder and blurred 
vision, due to an undiagnosed illness.  

4.  The competent medical evidence indicates that the veteran 
does not have loss of appetite or weight loss.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for vascular migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 
(2004).

2.  Entitlement to service connection for chronic fatigue 
syndrome with sleep disorder and blurred vision, to include 
as due to an undiagnosed illness, is granted.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.317 (2004).

3.  Entitlement to service connection for loss of appetite 
and weight loss, to include as due to an undiagnosed illness, 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the March 1998 and April 2000 
rating decisions, the corresponding statements of the case, 
and various supplemental statements of the case (SSOCs), 
including one dated in May 2005 (after the Board's remand).  
Additionally, the RO sent the veteran a letter in June 2004 
that explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the May 2005 
SSOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records, and 
service personnel records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA has conducted relevant VA medical 
examinations.  There is no indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

The Board observes that the veteran has had ample opportunity 
to present evidence and argument in support of his appeal.  
As he has received all required notice and assistance, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  


Entitlement to an increased evaluation

In correspondence and during a personal hearing, the veteran 
has contended that his service-connected vascular migraine 
headaches warrant an evaluation in excess of 30 percent.  He 
related that he has mild headaches 2 to 4 times a week, that 
can last from two hours to a day.  He testified that once 
during a ten month period, he had 34 disabling headaches that 
caused him to miss 10 days of work and 4 days of school.  
Three to four times a month he lies down in a darkened room, 
and for the past 7 years he has experienced prostrating 
headaches once a month.  

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
history and findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrants a 30 
percent disability evaluation.  Migraine headache disorders 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent evaluation.  Diagnostic Code 8100.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
vascular migraine headaches.  

The competent medical evidence does not show that the 
veteran's migraine headaches are very frequent completely 
prostrating and prolonged, or produce severe economic 
inadaptability.  Diagnostic Code 8100.  VA treatment records 
dated in May and November 1998 show that he reported 
headaches every month.  They lasted from 1 to 3 hours.  There 
was no photophobia or nausea.  The report of a March 1999 VA 
examination relates that the veteran reported headaches that 
had increased to 2 to 3 times a week, lasting 1 to 3 hours.  
He had missed 6 days of work in the last 6 months. 

The Board recognizes the veteran's assertions to VA 
adjudicators that his vascular migraine headaches warrant an 
evaluation in excess of 30 percent.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  On the other hand, the 
Board finds that the veteran's other statements, describing 
no more than one prostrating headache a month, are more 
probative.  These statements were made to health care 
providers in connection with medical treatment and medical 
examination.  The veteran's medical records also fail to show 
prostrating headaches more than once a month. 

The Board observes that in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2004).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

Nevertheless, the Board finds no evidence of an exceptional 
disability picture in this case at any time during the appeal 
period.  There is no evidence in the claims file of 
particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
vascular migraine headaches, nor is there any indication that 
the veteran's vascular migraine headaches have required any 
recent hospitalization.  

The record includes a September 1996 letter in which the 
veteran's sister noted that he had been unable to keep a job 
at her husband's business due to severe fatigue that caused 
him to sleep up to 16 hours a day.  In addition, he was 
absent due to extreme headache pains.  

However, there is no documentary evidence that because of his 
vascular migraine headaches the veteran has been uniquely 
economically harmed beyond the degrees of disability 
anticipated by his current evaluation.  He has submitted no 
employment or medical records showing that his headaches 
interfere with employment to an extent not contemplated by 
his current 30 percent evaluation.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to Service Connection

The relevant law provides that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, service connection may also be granted to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 
3.317.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317.

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  
Every reasonable doubt shall be resolved in the veteran's 
favor.  Service connection of such disease or injury may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b). 

Based on a thorough review of the record, the Board finds 
that the evidence supports entitlement to service connection 
for chronic fatigue syndrome with sleep disorder and blurred 
vision.   

The veteran's service medical records indicate that he had 
complaints of fatigue and blurred vision on two occasions in 
1994, and complained of fatigue at separation.  

An October 1994 private treatment report provides that the 
veteran was recently discharged from the Navy, and was on the 
ground during the Gulf War.  He complained of feeling 
dehydrated and ill, yellow eyes, and hot flashes.  The 
physician wrote that it was an interesting case and felt that 
it was more likely than not that it was an example of Gulf 
War syndrome.  A December 1994 private neurological report 
notes that the veteran felt fatigued once a week and could 
sleep 15 hours every 10 to 15 days.  

In correspondence dated in August 1996 and February 1999, the 
veteran's past employer (his brother-in-law) provides that 
the veteran was a good employee when at work and awake.  He 
was let go, however, due to tardiness from oversleeping and 
displaying fatigue by laying his head on his desk and 
actually sleeping.  In September 1996, the veteran's sister 
noted that he had been unable to keep a job at her husband's 
business due to severe fatigue that caused him to sleep up to 
16 hours a day.  He was tardy many mornings.  

In a September 1996 letter, the veteran's older sister noted 
that she had a Ph.D. and was a registered nurse.  Based on 
her personal knowledge of the veteran and her professional 
experience, she essentially asserted that personality and 
physical changes overcame him while he was in the Persian 
Gulf.  

The report of a May 1997 VA visual examination provides that 
the veteran complained of intermittent loss of focus, from 5 
to 10 seconds.  The impression was unexplained visual 
disturbance, O.U.; and myopia, O.U.  The examiner stated that 
the veteran had an unusual symptom of blurred vision for only 
a few seconds without associated symptoms, with no objective 
findings on the veteran's examination.  

The report of a June 1997 VA general medical examination 
provides that the veteran complained of having no energy, and 
noted that on Saturdays when there was nothing he had to do, 
he could sleep 15 - 16 hours.  The examination provides a 
pertinent diagnosis of history of fatigue, etiology unknown.  

The veteran has reported testing positive for Epstein Barr 
Virus (EBV).  The report of the veteran's Persian Gulf 
Registry notes "Epstein Bar Virus - Fatigue Syndrome".  An 
October 1994 private lab report relates that while the 
veteran's serology results were suggestive of an EBV at some 
undetermined time in the past, EBV serologic findings could 
not be utilized as the sole criteria for the diagnosis of 
reactivated or chronic EBV-like syndromes.  As a result, the 
Board finds that the competent medical evidence does not show 
that the veteran has EBV, or that EBV causes his symptoms of 
fatigue, sleep disorder and blurred vision. 

Turning to the remaining service connection claims, and also 
based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for loss of appetite or weight loss.  The 
competent medical evidence does not show either condition.  
In this regard, the Board notes that a current diagnosis of 
history of a given condition does not constitute a current 
diagnosis of that condition.

There is no service or post-service medical evidence of loss 
of appetite.  Moreover, the veteran's service medical records 
do not show treatment or diagnoses relating to weight loss.  
Private post-service medical records dated in October 1994 
and May 1995 show weight of 170 pounds and 186 pounds, 
respectively.  An April 1996 VA examination report provides 
that the veteran currently weighed 176 pounds, and had a 
maximum weight of 175 pounds previously.  The report of a 
June 1997 VA examination provides that the veteran said he 
had weighed 210 pounds in 1993, then dropped to 160 pounds, 
then rose to 168 pounds the prior Christmas.  His highest 
weight during the previous year was 195.  He currently 
weighed 178 pounds.  The pertinent diagnosis was history of 
fluctuating weight, etiology unknown.  Even assuming that the 
veteran's diagnosis of history of fluctuating weight did 
constitute a current diagnosis, a diagnosis of fluctuating 
weight would not be not the same as a diagnosis of weight 
loss.  

The Board recognizes the veteran's own assertions that he has 
loss of appetite and weight loss.  However, as a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis.  Espiritu, 
supra.  As a result, his own assertions do not constitute 
competent medical evidence that he has either claimed 
condition.  

As the veteran does not have either claimed condition, an 
analysis under section 1154(b) is not required.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, entitlement to service connection for 
loss of appetite and weight loss, to include as due to an 
undiagnosed illness, is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.

	(CONTINUED ON NEXT PAGE)











ORDER

An evaluation in excess of 30 percent for vascular migraine 
headaches is denied.

Service connection for chronic fatigue syndrome with sleep 
disorder and blurred vision, due to an undiagnosed illness, 
is granted.

Service connection for loss of appetite and weight loss, to 
include as due to an undiagnosed illness, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


